          CASE 0:18-cv-01776-JRT-HB Doc. 619 Filed 12/29/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 IN RE PORK ANTITRUST LITIGATION                          Case No. 18-cv-1776 (JRT/HB)


 This document relates to: ALL ACTIONS                                ORDER


 Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC,
                                                          Case No. 19-cv-1578 (JRT/HB)
                         Plaintiffs,
 v.
 Agri Stats, Inc., et al.,
                         Defendants.

 Commonwealth of Puerto Rico,
                                                          Case No. 19-cv-2723 (JRT/HB)
                         Plaintiff,
 v.
 Agri Stats, Inc., et al.,
                         Defendants.


HILDY BOWBEER, United States Magistrate Judge

       This matter is before the Court on a letter filed by Defendants [ECF No. 614, Case

No. 18-cv-1776; ECF No. 182, Case No. 19-cv-2723; ECF No. 196, Case No. 19-cv-

1578] by way of supplemental argument in support of their proposed scheduling order,

and Plaintiffs’ response thereto [ECF No. 618, Case No. 18-cv-1776]. Plaintiffs point out

that the Court did not request that Defendants file such a letter, nor did Defendants confer

with Plaintiffs before seeking permission to do so.

       The Court notes first that it did not request at the Rule 16 conference, nor

subsequently grant permission for, supplemental argument by either side on this subject.
         CASE 0:18-cv-01776-JRT-HB Doc. 619 Filed 12/29/20 Page 2 of 3




To the best of the Court’s knowledge, chambers staff only gave permission for

Defendants to file what was described on the telephone as a letter that would simply

provide case citations for cases already discussed at the scheduling conference in which

case schedules similar to Defendants’ proposal had been adopted. Defendants did not

advise chambers that the Court had not invited such a letter during the hearing, nor did

they advise chambers that they had not first conferred with Plaintiffs about their intention

to seek permission to file it. The Court is unaware of any request by Plaintiffs for

permission to file their responsive letter.

       In this instance, the Court will consider the letters filed by both sides, but advises

all counsel that in the future, before seeking permission to file or send a letter or other

supplemental argument that has not been specifically authorized or requested by the

Court, they must first advise opposing counsel of their intention to do so, and they must

be forthright with chambers about the scope of the proposed communication, whether the

Court specifically asked for it or whether counsel is initiating the request, and opposing

counsel’s position with regard to the request. Permission given to one side to file a letter

or supplemental submission does not automatically grant permission to the other side to

respond. Moreover, the Court expects that, in general, the need for counsel to contact

chambers to seek permission to file unsolicited letters or supplemental argument will be

exceedingly rare. Counsel are expected to anticipate and include necessary support for

their position in their papers filed in advance of any hearing or case management

conference, and if the Court perceives the need for additional information, it will

ordinarily make that request clearly during the hearing and will document it (including


                                               2
         CASE 0:18-cv-01776-JRT-HB Doc. 619 Filed 12/29/20 Page 3 of 3




the specific scope of the requested filing and the deadline by which it must be filed) in

the hearing minutes.



       IT IS SO ORDERED.



Dated: December 29, 2020                  s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                             3
